Citation Nr: 1010791	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran had active military service from November 1969 to 
November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer (DRO) 
decision issued in May 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board on three occasions.  
In June 2007, the Board issued a decision on the merits 
denying an initial noncompensable rating for bilateral 
hearing loss.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2008 Order, pursuant to a Joint Motion for 
Remand, the Court vacated and remanded the Board's decision.  
In June 2008, in compliance with such Order, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, including a VA audiological 
examination.  In April 2009, the Board found that all remand 
directives had been substantially complied with and issued a 
decision on the merits, again denying an initial compensable 
rating for bilateral hearing loss.  The Veteran again 
appealed this decision to the Court.  In a November 2009 
Order, pursuant to a Joint Motion for Remand, the Court again 
vacated and remanded the Court's decision.  As discussed 
below, and pursuant to such Order, the Board finds that the 
case must again be remanded to the AOJ for further 
development.

Accordingly, the appeal is REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the Veteran 
if further action is required.


REMAND

Pursuant to a prior Board remand, the Veteran was afforded a 
VA audiological examination in November 2008.  In an April 
2009 decision, the Board found that the AOJ had substantially 
complied with the remand directive pertaining to such VA 
examination.  However, in its November 2009 Order, pursuant 
to a Joint Motion for Remand, the Court found that the Board 
had not provided adequate reasons and bases for its 
determination that the prior remand directive as to the VA 
examination had been substantially complied with.  In 
particular, the Court found that the Board failed to explain 
why the failure of the VA examiner to review the Veteran's 
claims file in conjunction with the examination did not 
result in prejudice with respect to the examiner's ability to 
fully address the functional effects of the Veteran's claimed 
disability.  The Court noted that an adequate VA examination 
should be based on consideration of the claimant's prior 
history.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 
(2009).

Upon further review of the November 2008 VA examination 
report, the Board finds the AOJ did not substantially comply 
with the prior remand directive with respect to the VA 
examination, and such examination is inadequate for rating 
purposes.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the VA examiner was not provided with the 
claims file in conjunction with the examination, and she did 
not address the functional effects of the Veteran's 
disability in any way.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007) (holding that examination reports must 
contain a full description of the functional effects of a 
disability in order to allow for a determination as to 
whether referral for an extraschedular rating is warranted 
under 38 C.F.R. § 3.321(b)).  As such, upon remand, the 
Veteran should be scheduled for another VA examination to 
determine the current severity of his hearing loss 
disability.  The entire claims file must be made available 
for review, and the examiner should fully address any 
functional effects of such disability. 

Additionally, as the most recent VA treatment records in the 
claims file are dated in October 2008, any outstanding 
treatment records pertaining to the Veteran's hearing loss 
disability should be obtained and associated with the claims 
file upon remand.  There Board notes that there is no 
indication that any pertinent private treatment records 
remain outstanding.  However, if the Veteran identifies any 
such treatment upon remand, such records should also be 
obtained.  Any such records should be obtained prior to 
scheduling the VA examination.




Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any outstanding treatment 
records pertaining to the Veteran's 
hearing loss disability, including but 
not limited to records from the 
Columbia VA facilities dated from 
October 2008 forward.  If the Veteran 
identifies any private treatment for 
such disability, he should be requested 
to complete all necessary 
authorizations, and any such records 
should also be obtained and associated 
with the claims file.  If any records 
cannot be obtained after appropriate 
efforts have been expended, the Veteran 
should be notified and allowed an 
opportunity to provide such records, in 
accordance with 38 C.F.R. 
§ 3.159(c)&(e) (2009).

2.  After associating any available 
outstanding treatment records with the 
claims file, schedule the Veteran for a 
VA examination to determine the current 
severity of his bilateral hearing loss 
disability.  The Veteran's claims file 
and a copy of this remand must be made 
available to the examiner for review, 
and such review should be noted in the 
examination report.  All necessary 
tests and studies should be conducted.  
Further, the examiner should fully 
address any functional effects of the 
Veteran's hearing loss disability, to 
include questioning the Veteran as to 
any effects on his daily life or 
employment.  

3.  Review the VA examination report to 
determine if it is adequate, with 
specific consideration of whether the 
functional effects of the Veteran's 
disability have been addressed.  If the 
report is not adequate, return the 
entire claims file to the examiner for 
clarification.

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the claim based on all lay 
and medical evidence of record.  If the 
claim remains denied, issue a 
supplemental statement of the case to 
the Veteran and his representative, 
which addresses all relevant law and 
all evidence associated with the claims 
file since the last statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information and/or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655 (2009), failure to 
cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  











	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

